Citation Nr: 0324986	
Decision Date: 09/25/03    Archive Date: 10/02/03	

DOCKET NO.  02-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Lincoln, Nebraska.


FINDINGS OF FACT

1,  The RO has complied with the notice requirements and the 
duty to assist requirements of current legislation.

2.  Any current hepatitis C, major depressive disorder, 
and/or headaches are not attributable to the veteran's active 
service.


CONCLUSION OF LAW

Neither hepatitis C, a major depressive disorder, nor 
headaches were incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) went into 
effect.  VA has promulgated revised regulations to implement 
these changes in the law.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been notified of 
the information necessary to substantiate his claims and what 
evidence and information he is to provide to VA and what 
information and evidence VA would attempt to obtain on his 
behalf by means of an October 2001 rating decision, a July 
2002 statement of the case, a letter informing him of his 
rights and the VA claims process dated in December 2002, a 
January 2003 supplemental statement of the case, a January 
2003 rating decision, and supplemental statements of the case 
dated in February 2003.  VA must also make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The duty to assist also includes obtaining records 
of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  The Board finds that VA has met 
its duty to assist the veteran in the development of his 
claim under the VCAA.  The veteran has been accorded 
examinations by VA.  There is no indication of any 
outstanding medical records that are relevant to the appeal.  
Accordingly, the undersigned believes there has been 
substantial compliance with the requirements of the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the laws cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that, "a veteran 
seeking disability benefits must establish...the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  It is clear that the resolution of issues 
that involve medical knowledge, such as a diagnosis of a 
disability and the determination of medical etiology, 
requires professional expertise.  See Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In the instant case, a review of the service medical records 
reveals that the veteran was seen on one occasion in January 
1971 with an extensive history of minor disciplinary problems 
prior to service and after service entrance.  The veteran 
related he had been having difficulty adjusting to naval 
life.  He related that he could not stand the rules and 
regulations in service.  He was given a diagnosis of an 
immature personality, a condition that had existed prior to 
service.  An inadequate personality was to be ruled out.  As 
he was having continuing difficulty adjusting to naval life, 
it was recommended that he be given an administrative 
discharge.

At the time of discharge examination in March 1971, notation 
was made of the presence of tattoos on the arms and hands.

The post service medical records reveal that in November 1993 
he was seen for lumbosacral strain after loading a box by 
himself.  He was seen on a number of occasions thereafter in 
the mid-1990's for complaints primarily associated with his 
low back.  There was no reference to hepatitis C, depression, 
and/or headaches.

When he was seen by a private physician in February 1996 for 
his back pain, past medical history was without reference to 
hepatitis C, depression, and/or headaches.  Systemic review 
was described as essentially normal, except for back 
problems.

At the time of a general medical examination accorded the 
veteran by VA in May 1999, while the claims folder was 
reportedly not available for review, it was stated the 
veteran's medical records had been reviewed.  The veteran 
stated that after he began receiving treatment for his back 
pain in 1994, he also started having headaches.  Clinical 
examination findings included tattoo marks over both arms.  
There was no evidence of emotional lability or disturbance in 
thought process.  The veteran was described as being slightly 
anxious.  The final diagnoses included intermittent 
headaches, described as probably being musculoskeletal in 
origin.

Additional post service medical evidence includes the report 
of a May 2001 liver, gallbladder, and pancreas examination.  
The claims folder was not available for review.  Complaints 
included intermittent left-sided upper abdominal pain for the 
past 2 to 3 months.  The veteran stated he was told around 
July 2000 that he had tested positive for hepatitis C.  He 
believed his liver enzymes were elevated at that time.  A 
past history of heavy alcohol and street drug use after 
discharge from service was reported.  He denied any risky 
behavior for hepatitis C while in service, but questioned the 
possibility of having been infected from immunizations or 
administration technique of such.  He reported he had had 
numerous tattoos placed on his arms and abdomen at the age 
of 15.  During his 20's and 30's, he shared street drug 
needles with others and snorted cocaine from a common nasal 
device.  Street drug use was associated with heavy alcohol 
intake.  He also reported a history of high risk sexual 
activity.  Following examination an assessment was made that 
while hepatomegaly might be a normal variant, there was 
otherwise normal liver, gallbladder, and pancreas by physical 
examination.  Risk factors of positive hepatitis C tests were 
a personal history of street drug use, tattoos, and a history 
of high risk sexual activity.  It was stated there was no 
convincing research data available implicating immunizations 
as causing hepatitis C exposure.

Additional medical evidence includes the report of a VA 
psychiatric examination accorded the veteran in November 
2002.  The veteran stated that he never realized until about 
three weeks prior to the examination that he had problems 
with anger, when he was finally confronted by his family.  He 
stated he had been depressed for the past 6 to 8 years.  The 
veteran indicated that he started drinking when he was about 
15 years of age.  He also gave a history of polysubstance 
abuse.  His diagnoses were:  Dysthymic disorder; alcohol 
abuse, in partial remission; polysubstance abuse, in full 
remission; and rule out anxiety disorder, not otherwise 
specified.

In a December 2002 communication, Shawn S. Lawrence, M.D., 
stated the veteran had a diagnosis of hepatitis C that 
"appears to have been contracted during his service."  It was 
stated there were no other risk factors, except for 
inoculations which were received during service, especially 
the veteran's reported participation in antiviral research.  
The physician added that it was at least as likely as not 
that the veteran's current depression might be the result of 
his hepatitis C.

In a statement dated later in December 2002, a private 
psychologist indicated that he was certain that the veteran 
was depressed and anxious because of his medical condition.  
He indicated there were a number of factors that might be 
maintaining the veteran's mental status, but he believed it 
was at least as likely as not that the veteran was "suffering 
from...significant depression and anxiety with his 
hepatitis C remaining the most significant factor in his 
general condition."

Of record are a number of medical articles pertaining to 
hepatitis C.

From a review of the entire evidence of record, the Board 
finds no persuasive medical evidence linking any headaches to 
the veteran's active service.  The only evidence of record 
linking any current headaches to active duty in any way is 
the veteran's own assertion.  He has not indicated that he 
has received any specialized training pertaining to headaches 
and he is considered a lay person.  It is well established 
that as a lay person, he is not qualified to render medical 
opinions regarding etiology of disorders, and his opinion is 
therefore of no probative value.  Cromley v. Brown, 
7 Vet. App. 376 (1995); Espiritu v. Derwinski, 
1 Vet. App. 492, 495 (1992).  As noted above, the service 
medical records are without reference to headaches and they 
were not first documented for some time following service 
discharge.  Since there is no medical evidence of record 
linking any current headaches to the veteran's active 
service, the Board finds that the evidence is against the 
claim.

With regards to the claim for hepatitis C and depression, the 
service medical records are without reference to the presence 
of either.  Notation was made of an immature personality, but 
this is a developmental disorder and as such is not a 
disability for which service connection is authorized.  
38 C.F.R. § 3.303(c).

Neither hepatitis C nor depression was documented until a 
number of years following service discharge.  In a December 
2002 communication, a private physician indicated that the 
veteran had hepatitis C that appeared to have been contracted 
during service.  However, a review of the record, as 
indicated above, reveals this statement is not supported by 
the contemporaneous evidence.  There was no indication that 
the physician reviewed the record.  An opinion is no better 
than the factual predicate on which it is based.  The 
physician stated the veteran had no other risk factors except 
for inoculations which were received during service.  This is 
in contrast to  the veteran's reported high risk sexual 
activity, his tattoos, and his polydrug use, risk factors 
which were reported at the time of the VA examination in 
2001.  This shows the record was not reviewed by the 
physician.  There is no other evidence of record linking any 
current hepatitis C or depression to active duty.  At the 
time of the examination by VA in May 2001, the veteran gave a 
history of heavy alcohol and street drug use after discharge 
from service.  He also reported having received numerous 
tattoos on his arms and abdomen at the age of 15, a time 
prior to his entrance on to active service.  Additionally, he 
reported a history of high risk sexual activity.  The service 
records do not document the veteran's participation in an 
antiviral research program.  Clearly, more weight is given to 
the report of a VA examination, which includes the report of 
the veteran's tattoos.  These tattoos were documented in the 
service medical records, with notation made at the time of 
separation examination of their presence.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
hepatitis C and resulting depression.  As the evidence is 
against the claim of entitlement to service connection for 
those disorders, the doctrine of reasonable doubt has no 
application.


ORDER

Service connection for hepatitis C is denied.

Service connection for depression is denied.

Service connection for headaches is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

